JONES, J.
A holder of a second mortgage instituted proceedings for its foreclosure. Thereafter and while the foreclosure was pending. Grant, a purchaser acquiring the mortgaged premises, verbally agreed with the second mortgagee, *782that, if the latter would dismiss pending suit, pay the cost thereof and credit the second moitgag e notes with interest then accrued thereon, he, Grant, would pay the mortgagee the principal of an overdue mortgage note amounting to $500.00, and would assume the balance of the mortgage indebtedness with interest from the date of the mortgage indebtedness: Held; that such verbal promise made to the mortgagee was an original and not a collateral promise; it was made upon a sufficient consideration subserving a pecuniary purpose involving a benefit to the promisor and was within the statute of frauds.
Judgment affirmed.
(Marshall, CJ., Day, Allen, Kinkade and Matthias, JJ., concur.)